IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                                     No. 06-40970                     September 24, 2007
                                   Summary Calendar
                                                                    Charles R. Fulbruge III
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
v.

MICAH SETH DRODDY,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 1:05-CR-63-ALL



Before GARWOOD, WIENER and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Micah Seth Droddy appeals his conviction and sentence following his
guilty plea to being a felon in possession of a firearm. His guilty plea reserved
the right to appeal the denial of his motion to suppress. Droddy argues that the
district court erred in denying his motion to suppress evidence seized during a
search of his residence. Droddy asserts that the good-faith exception does not
apply because the affidavit supporting the warrant was a “bare bones” affidavit


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-40970

and the warrant was so lacking in indicia of probable cause that no reasonable
officer could rely on the warrant in good faith.
      In reviewing the denial of a motion to suppress evidence obtained
pursuant to a search warrant, this court determines: (1) whether the good-faith
exception to th exclusionary rule applies; and (2) if not, whether probable cause
supported the warrant. United States v. Cavazos, 288 F.3d 706, 709 (5th Cir.
2002).
      The warrant affidavit stated that a confidential informant (known to the
affiant, an experience officer, to be reliable and to have previously furnished
affiant accurate information) had on the date of the affidavit (and warrant)
reported to the affiant having seen Droddy in possession of methamphetamine
in his (Droddy’s) residence within the past seventy-two hours. The affidavit also
stated that Droddy had sold methamphetamine to an undercover police officer
within the past year, that he had been arrested for possession of marihuana in
the past year, that he was a convicted felon with a history of family violence, and
that a confidential informant had recently seen him in possession of several
firearms.   It further stated that several anonymous complaints had been
received within the last few months regarding Droddy selling narcotics. Since
the affidavit that provided the basis for the warrant included facts and
circumstances that would allow a magistrate to independently determine
probable cause, it was more than a “bare bones” affidavit, so the police had a
good-faith basis for relying on the warrant when they conducted the search. See
United States v. McKnight, 953 F.2d 898, 904-05 (5th Cir. 1992); United States
v. Satterwhite, 980 F.2d 317, 320-23 (5th Cir. 1992). Therefore, the district court
did not err in denying Droddy’s motion to suppress.
      Accordingly, the judgment of the district court is
                                  AFFIRMED.



                                        2